         Case
          Case1:18-cv-04115-PAE
               1:18-cv-04115-PAE Document
                                  Document245-1 Filed06/02/20
                                           246 Filed  05/28/20 Page
                                                                Page11ofof12
                                                                           13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
ALEXANDRA CANOSA,                                       :
                                                        :   Case No. 1:18-cv-04115 (PAE)
                       Plaintiff,                       :
                                                        :
         -against-                                      :
                                                        :
HARVEY WEINSTEIN, THE WEINSTEIN :
COMPANY, LLC, and THE WEINSTEIN                         :
COMPANY HOLDINGS, LLC,                                  :
                                                        :
                       Defendants.
                                                        :
------------------------------------------------------- X


                                          PROTECTIVE ORDER

         1.      This Protective Order (the “Order”) is made pursuant to Federal Rule of Civil

Procedure 26(c). It shall apply to and govern all information and material that a Disclosing Party

(defined herein) designates as “Confidential” during discovery in the above-captioned action. This

includes deposition testimony, documents produced in response to requests for production of

documents, answers to interrogatories, responses to requests for admissions, subpoenas and any

and all discovery in any form.

         2.      When used in this Order, the phrase “Disclosing Party” shall refer to the parties to

the above-captioned action (the “Parties” and each a “Party”) or to non-parties who give testimony

or produce documents or other material, and the phrase “Receiving Party” shall refer to the Parties

or to non-parties who receive any such testimony, documents or other material. The phrase

“Designating Party” shall refer to the Parties or non-parties who designate any discovery material

as “Confidential.”




63986178v.1
         Case
          Case1:18-cv-04115-PAE
               1:18-cv-04115-PAE Document
                                  Document245-1 Filed06/02/20
                                           246 Filed  05/28/20 Page
                                                                Page22ofof12
                                                                           13



         3.    When used in this Order, the word “Document” encompasses all documents or

things described in Federal Rule of Civil Procedure 34(a)(1)(A), including electronically stored

information (ESI).

         4.    A Disclosing Party may designate as “Confidential” any document, material, or

information that is not publicly available concerning, relating, or reflecting trade secrets,

proprietary business information, or other confidential research, design, development, financial or

commercial information; non-public personal information, including, but not limited to, social

security numbers, home telephone numbers and addresses, tax returns, medical information, credit

information, banking information, and insurance information, information the disclosure of which

to another Party or non-party the Disclosing Party reasonably believes would likely result in

competitive, commercial, financial, or personal harm to the Disclosing Party, and/or other

information for which applicable federal or state law requires confidential treatment.

         5.    A Disclosing party shall designate material as “Confidential” only to the extent that

it believes in good faith that such material is in fact “Confidential.” However, pursuant to the

stipulated “Production Protocol facilitating Plaintiff’s and Weinstein’s access to TWC’s document

review database (“TWC’s Review Database”), the Parties agree that all documents and information

within TWC’s Review Database disclosed to Plaintiff and Weinstein are Confidential and will be

treated as such under the terms of this protective order. Any Party may challenge the default

confidentiality designation of specific documents produced from TWC’s Review Database

pursuant to paragraph 16 of this order. In the event of such a challenge, the Parties’ agreement to

initially treat the documents disclosed to Plaintiff and Weinstein in the TWC Review Database as

Confidential under this paragraph shall not be deemed an admission or used as evidence in

connection with any confidentiality dispute.




63986178v.1
          Case
           Case1:18-cv-04115-PAE
                1:18-cv-04115-PAE Document
                                   Document245-1 Filed06/02/20
                                            246 Filed  05/28/20 Page
                                                                 Page33ofof12
                                                                            13



          6.    If it is impracticable for a Disclosing Party to stamp or identify documents as

“Confidential” prior to production, the Disclosing Party shall identify in writing the documents

that shall be treated as “Confidential” under this Order until the Disclosing Party has had a

reasonable opportunity to stamp or identify the particular documents that are “Confidential.”

          7.    Material designated as “Confidential” may be disclosed only to the following

persons:

          a.    The attorneys working on the above-captioned action on behalf of any Party,

including attorneys consulting with or advising any Party to the above-captioned action, in-house

attorneys, paralegals, and staff, stenographic and clerical employees and contractors working

under the direct supervision of such attorneys and necessary to assist with the above-captioned

action;

          b.    The Receiving Party;

          c.    Any expert or consultant who is expressly retained to assist in connection with the

above-captioned action, with disclosure only to the extent reasonably necessary to perform such

work; provided that any part of a report created by such expert or consultant relying on or

incorporating “Confidential” information in whole or in part shall be designated as “Confidential”

by the Party responsible for its creation; and provided further that the experts or consultants may

not use “Confidential” information to their competitive advantage or for any purpose that does not

relate to the above-captioned action.

          d.    Any fact witness or potential fact witness, including employees or agents of any

Party, and attorneys for such witnesses, in connection with their testimony or potential testimony

in the above-captioned action or the preparation for such testimony; provided that any such

individual (i) shall not retain any documents designated as “Confidential” if not already in their




63986178v.1
         Case
          Case1:18-cv-04115-PAE
               1:18-cv-04115-PAE Document
                                  Document245-1 Filed06/02/20
                                           246 Filed  05/28/20 Page
                                                                Page44ofof12
                                                                           13



possession and (ii) shall be informed, prior to being shown materials designated as “Confidential”

that he/she is being shown such materials solely for use in the above-captioned action;

         e.    Any other person designated by written agreement of the Parties, or by order of the

Court;

         f.    Vendors retained by or for the Parties to assist in preparing for pretrial discovery,

trial, and/or hearings in the above-captioned action including, but not limited to, litigation support

personnel, jury consultant, individuals to prepare demonstrative and audiovisual aids for use in the

courtroom or in depositions or mock jury sessions, as well as their staff, stenographic, and clerical

employees whose duties and responsibilities require access to such materials;

         g.    Court reporters and videographers;

         h.    Any other persons appointed by the Court (and their support staff) assisting in the

above-captioned action, if any; and

         i.    Any person who either prepared the document or is identified on the face of the

document as an addressee or copy addressee.

         j.    Arbitrators or mediators (and their support staff) assisting in the above-captioned

action, if any; and

         8.    The persons described in paragraphs 8(a)-(g), (i) shall have access to materials

designated as “Confidential” only after they have been made aware of the provisions of this Order.

Counsel shall require the persons described in paragraphs 8(c)-(f) to manifest their assent to be

bound by the provisions of this Order by signing a copy of the annexed “Confidentiality

Agreement” prior to being afforded access to materials designated as “Confidential,” and such

persons shall only have access to such materials once they sign a copy of the annexed

“Confidentiality Agreement.” Notwithstanding the foregoing sentence, the staff of the vendors




63986178v.1
         Case
          Case1:18-cv-04115-PAE
               1:18-cv-04115-PAE Document
                                  Document245-1 Filed06/02/20
                                           246 Filed  05/28/20 Page
                                                                Page55ofof12
                                                                           13



described in paragraphs 8(f) shall not be required to sign a copy of the annexed “Confidentiality

Agreement” so long as one representative of such vendors does so. Counsel shall retain copies of

the signed Confidentiality Agreement forms until counsel has fully complied with the provisions

set forth in paragraph 22 of this Order. Any person receiving material designated as “Confidential”

shall not disclose that material to any other person, except in conformance with this Order.

         9.    Notwithstanding the existence of any information sharing agreement or common

interest, the Receiving Party may not share materials designated as “Confidential” with any person

or entity other than persons or entities who are permitted to receive such information pursuant to

paragraph 8 above, unless the Parties consent or the Court enters an Order that permits such

sharing.

         10.   This Court shall retain jurisdiction over this Order, including any proceedings

relating to performance under or compliance with the Order. Individuals or entities who receive

materials designated as “Confidential” shall be subject to this Order and to the jurisdiction of this

Court concerning this Order.

         11.   The recipient of any material designated as “Confidential” provided under this

Order shall maintain such material in a secure and safe area and take reasonable steps to prevent

the unauthorized use and/or dissemination of such material.

         12.   Material designated “Confidential” shall not be copied, reproduced, summarized,

extracted, or abstracted, unless all such copies, reproductions, summaries, extractions, and

abstractions shall be subject to the terms of this Order and labeled in the same manner as the

designated material on which they are based.

         13.   Notwithstanding any other provisions in this Order, outside counsel for a party that

is a corporation or other type of business entity may provide summaries or characterizations of the




63986178v.1
         Case
          Case1:18-cv-04115-PAE
               1:18-cv-04115-PAE Document
                                  Document245-1 Filed06/02/20
                                           246 Filed  05/28/20 Page
                                                                Page66ofof12
                                                                           13



evidence in the case to individuals employed by the party who have responsibility to make

decisions regarding the defense or settlement of the case. Nothing in this Order is intended to bar

or otherwise prevent any counsel from rendering advice to his or her client with respect to this

litigation and, in the course of rendering such advice, from relying upon his or her examination or

knowledge of Confidential material.

         14.   Subject to paragraph 4 above, Disclosing Parties shall designate “Confidential”

materials as follows:

         a.    In the case of documents produced, interrogatory responses, responses to requests

to admit, and the information contained therein, a party may designate a document as Confidential

Information for protection under this Order by placing or affixing the words “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” on the document and on all copies in a manner that will

not interfere with the legibility of the document. To the extent a document is produced in a form

in which placing or affixing the words “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” on the document is not practicable, the Designating Party may designate the document

as confidential by cover letter, image slip sheet, including the designation in the filename, or by

affixing a label to the production media containing the document. Any copies that are made of any

documents marked “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” shall retain the

designation and protection. The marking “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” shall be applied prior to or at the time the documents are produced or disclosed, subject

to the provisions in paragraph 6 and below. In the event that a Disclosing Party inadvertently fails

to designate material as “Confidential,” or incorrectly designates a document which needs to be

adjusted, that Disclosing Party may, upon agreement of the parties or order of the Court, stamp or

otherwise mark the material as “Confidential” at any reasonable time thereafter. If the designation




63986178v.1
         Case
          Case1:18-cv-04115-PAE
               1:18-cv-04115-PAE Document
                                  Document245-1 Filed06/02/20
                                           246 Filed  05/28/20 Page
                                                                Page77ofof12
                                                                           13



of material as “Confidential” is made orally, except when done so on the record during a deposition

pursuant to paragraph 16 below, the Party making the designation shall memorialize the

designation in writing within two (2) business days. To the extent such material may have been

disclosed by the Receiving Party to anyone not authorized to receive material designated

“Confidential,” the Receiving Party shall make reasonable efforts to retrieve the material promptly

and to avoid any further such disclosure. Delay in designating material as “Confidential” shall not,

in and of itself, be deemed to have effected a waiver of any of the protections of this Order.

         15.   Deposition transcripts or portions thereof may be designated “Confidential” either

(a) when the testimony is recorded, or (b) by written notice to all counsel of record, given within

five (5) business days after the Designating Party’s receipt of the transcript in which case all

counsel receiving such notice shall be responsible for marking the copies of the designated

transcript or portion thereof in their possession or control as directed by the Designating Party.

Pending the expiration of the five (5) business days, the entire deposition transcript shall be treated

as designated “Confidential.” Any party may mark materials designated as “Confidential” as a

deposition exhibit. The court reporter shall provide a final copy of the transcript that reflects any

designations of pages of the transcript as “Confidential.”

         16.   Nothing in this Order shall be taken as indicating that any particular material is in

fact “Confidential” information or entitled to “Confidential” treatment. No Party shall be obligated

to challenge the propriety of a “Confidential” designation at the time made, and a failure to do so

shall not preclude a subsequent challenge thereto, nor shall a Party that has designated materials

as “Confidential” contend that any delay by another Party in objecting to the Designating Party’s

“Confidential” designation in any way (a) lends support to the Designating Party’s “Confidential”

designation or (b) invalidates or diminishes in any way the objecting Party’s challenge of the




63986178v.1
         Case
          Case1:18-cv-04115-PAE
               1:18-cv-04115-PAE Document
                                  Document245-1 Filed06/02/20
                                           246 Filed  05/28/20 Page
                                                                Page88ofof12
                                                                           13



“Confidential” designation for any such materials. In the event that any Party disagrees at any

stage of these proceedings with such designation, counsel for such Party shall notify counsel for

the Designating Party in writing (the “Notice”). The objecting Party shall identify each particular

document or other material bearing a designation to which it objects and shall specify the reason(s)

for the objection. Within three (3) business days of the receipt of the Notice, counsel for the Parties

(and any non-party involved) shall promptly schedule and hold a meet-and-confer to attempt to

resolve the dispute on an informal basis consistent with the requirement to confer in good faith

under Federal Rule of Civil Procedure 37(a)(1). If the dispute cannot be resolved, the objecting

Party may request from the Court any relief that it deems appropriate (which shall have first been

raised no later than during the Parties’ meet and confer). In the event of a dispute, the Designating

Party shall have the burden of establishing that the material in question is “Confidential.” The

material in question shall retain its “Confidential” status until the Court rules on any such motion.

         17.   Without written permission from the Designating Party or a court order secured

after appropriate notice to all interested persons, a Party may not file in the public record any

“Confidential” material. Any Party that seeks to file any materials containing “Confidential”

information must file such material publicly in redacted form, and comply with the provisions for

filing materials under seal contained in the Local Rules and Individual Rules of the Court. The

designation of material as “Confidential” shall not constitute evidence as to whether such material

may properly be sealed. A Party’s failure to contest a Designating Party’s designation of material

as “Confidential” before the filing of a motion to seal shall not be deemed an admission by the

Party who failed to contest the designation that such material should be filed under seal.

         18.   If a person or Party shows any material containing “Confidential” information to

any person other than in the manner authorized by this Order, they must promptly bring all




63986178v.1
         Case
          Case1:18-cv-04115-PAE
               1:18-cv-04115-PAE Document
                                  Document245-1 Filed06/02/20
                                           246 Filed  05/28/20 Page
                                                                Page99ofof12
                                                                           13



pertinent facts relating thereto to the attention of counsel for the Designating Party and, without

prejudice to any other rights and remedies of the Parties or non-parties, make reasonable efforts to

retrieve the material promptly and to prevent further dissemination by it or by the person who was

the recipient of such material.

         19.   If a Party has cause to believe that a violation of this Order has occurred or is about

to occur, then that Party may petition this Court or any other proper court for appropriate relief. To

the extent any Party feels the protections of this Order are not adequate for particular

“Confidential” information, that Party may petition the Court for an appropriate amendment to this

Order.

         20.   Nothing in this Order shall preclude any Disclosing Party, or their respective

attorneys, from disclosing or using, in any manner or for any purpose, any material or documents

that the Disclosing Party has produced in this action.

         21.   In the event any Receiving Party having possession, custody or control of any

material containing “Confidential” information receives a subpoena, order or other request from a

court, administrative or legislative body, or any other person or entity purporting to have authority

to require the production of any “Confidential” information (a “Third-Party Request”), the

Receiving Party shall to the extent permissible by applicable law and the rules and requirements

of any relevant governmental authority:

         a.    Promptly, and in any event within two (2) business days of receipt of the Third-

Party Request, give written notice to counsel for the Designating Party;

         b.    Furnish counsel for the Designating Party with a copy of the subpoena, request for

production of documents, or other process or order; and




63986178v.1
        Case
         Case1:18-cv-04115-PAE
              1:18-cv-04115-PAE Document
                                 Document245-1 Filed06/02/20
                                          246 Filed  05/28/20 Page
                                                               Page10
                                                                    10ofof12
                                                                           13



         c.    Be entitled to comply with the Third Party Request except to the extent that the

Designating Party is successful in obtaining an order modifying or quashing the subpoena, or

similar order, request for production of documents, or other process or order, provided, however,

that the Party receiving the Third Party Request shall await the disposition of any motion to quash

or motion for a protective order or similar motion timely filed by the Designating Party before

producing any material containing “Confidential” information in response to the Third Party

Request to the extent that doing so does not expose such Receiving Party to sanctions, an order of

contempt or the like; provided, however, that nothing in this Order shall require any Party to

disregard or violate any order or direction of any governmental authority. The Designating Party

asserting the “Confidential” treatment shall have the burden of defending against the Third Party

Request.

         22.   Within sixty (60) business days of the termination of the above-captioned action

between any of the Parties, including final appellate action or the expiration of time to appeal or

seek further review, the Parties shall take reasonable efforts to see that all material designated as

“Confidential” shall be destroyed and the Disclosing Party shall be provided with a certification

from the Party to whom it produced “Confidential” information stating that the Disclosing Party’s

“Confidential” information has been destroyed, provided that this paragraph 23 does not apply to

(a) such information or material that was transmitted electronically and whose removal or

destruction from a Party’s electronic systems would violate applicable federal or state law, rule, or

regulation, or policies and procedures reasonably designed to ensure compliance with such law,

rule, or regulation; and (b) information saved on backup media in an electronically stored format.

Notwithstanding the foregoing, counsel is permitted to retain materials containing “Confidential”

information that is embodied in (a) counsel’s work product (including but not limited to




63986178v.1
        Case
         Case1:18-cv-04115-PAE
              1:18-cv-04115-PAE Document
                                 Document245-1 Filed06/02/20
                                          246 Filed  05/28/20 Page
                                                               Page11
                                                                    11ofof12
                                                                           13



“Confidential” information reflected in emails or counsel’s electronic or paper files); or (b) letters,

pleadings, motion papers, transcripts, exhibits, and deposition videos; or (c) any materials that

were served or filed with this Court in the above-captioned action.

         23.   The terms, conditions, and limitations of this Order shall survive the termination of

the above-captioned action.

         24.   This Order is without prejudice to the right of any Party or non-party to seek any

other or different confidentiality arrangement or relief from the Court, on notice to all identifiable

potentially affected Disclosing Parties.

         25.   If a Party learns that such Party or such Party’s counsel, officers, directors,

employees, consultants, experts or other agents have disclosed documents designated

“Confidential” in any circumstance not authorized under this Order, such Party must within two

(2) business days of learning of such disclosure (a) notify the Designating Party of the disclosure

and all pertinent facts relating thereto; (b) make reasonable efforts to prevent disclosure by each

unauthorized person who received such information; (c) use reasonable efforts to retrieve all copies

of the protected documents disclosed to unauthorized persons; (d) inform the person or persons to

whom unauthorized disclosures were made of the terms of this Order; and (e) request that each

such person execute the certification contained in Exhibit A to this Order. Nothing contained herein

shall limit the right of the Designating Party to seek relief against the party responsible for such

disclosure.




63986178v.1
        Case
         Case1:18-cv-04115-PAE
              1:18-cv-04115-PAE Document
                                 Document245-1 Filed06/02/20
                                          246 Filed  05/28/20 Page
                                                               Page12
                                                                    12ofof12
                                                                           13




        7KHSDUWLHV SURWHFWLYHRUGHULVDSSURYHG)RUDYRLGDQFHRIGRXEWUHTXHVWVWRILOH
        GRFXPHQWVXQGHUVHDODVGLVFXVVHGLQSDUDJUDSKPXVWEHPDGHLQDFFRUGDQFHZLWK
        5XOH%RIWKH&RXUW V,QGLYLGXDO5XOHV

        'HIHQGDQW:HLQVWHLQ VUHVSRQVHWRSODLQWLII&DQRVD VGLVFRYHU\UHTXHVWLVGXHQRODWHU
        WKDQ-XQH:HLQVWHLQVKRXOGQRWH[SHFWIXUWKHUH[WHQVLRQVRIWKLVGHDGOLQH



                   SO ORDERED.

                                     
                               __________________________________
                                     PAUL A. ENGELMAYER
                                     United States District Judge



         -XQH2




63986178v.1
